Citation Nr: 1104390	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for irritable bowel syndrome.  In August 2010, the 
Veteran testified before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO.  A transcript of the hearing is 
of record.

At the hearing, an associate of the attorney named on page one, 
above, represented the Veteran.  That attorney representative is 
authorized to represent the Veteran before the Board based on the 
signed Limited Power of Attorney, Contingency Fee Agreement, and 
VA-Form 21-22a.  These documents meet the requirements of 
38 C.F.R. § 14.629(c)(2) for written consent for an associated or 
affiliated attorney to assist in representation.

The Veteran submitted additional evidence at the time of the 
hearing that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the 
Veteran waived RO consideration of the evidence during testimony 
at the hearing. 


FINDING OF FACT

The competent and probative evidence is in approximate balance as 
to whether the Veteran's current irritable bowel syndrome began 
in active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, irritable 
bowel syndrome was incurred in active service.  38 U.S.C.A. 
§§ 101, 1101, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be:  (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his gastrointestinal distress problems 
started during service in 1970 or 1971 in Italy.  Specifically, 
he remembered experiencing gastrointestinal problems when he 
drank tap water at Ghedi Air Force Base, and that afterwards he 
noticed a sign advising against drinking the water.  He testified 
that he recalled having problems with gas, flatulence, bloating, 
and constantly running to the bathroom.  He indicated that the 
condition was not severe at that time and that he did not seek 
medical attention but that, upon his release from service, his 
condition was aggravated and gradually progressed into irritable 
bowel syndrome.  He further asserts that he has had the same 
symptoms since the 1970s.

The service treatment records (STRs) show that, at enlistment 
into service in February 1968, clinical evaluation was normal and 
the Veteran denied any stomach or intestinal trouble.  In June 
1971, the Veteran was seen complaining of having a lot of gas 
unrelated to food or meals.  Also, his stools were hard even 
though he had at least one bowel movement per day.  At the July 
1972 discharge examination, it was noted that the Veteran had 
indigestion and a "bloated" feeling following eating but that 
his evaluation was negative.  The Veteran reported a history of 
stomach, liver, or intestinal trouble.

The Veteran testified that after service he had been treated by 
private gastroenterologists since the 1970s but had been unable 
to obtain the treatment records.  

Letters from a private physician, Dr. B., dated in October 2002 
and December 2005 note that the Veteran had a past medical 
history of irritable bowel syndrome, frequent bowel movements, 
and episodic diarrhea and urgency, and was currently being 
treated for complaints of abdominal bloating sensation and "bad 
gas."  The physician noted that he had a history of questionable 
ulcerative colitis. 

A February 2007 letter from the Veteran's girlfriend notes that 
she had lived with the Veteran for the past eight years and had 
observed him suffering from stomach pain, bloating, and gas.  The 
condition also caused him to run to the bathroom.

The Veteran's co-worker, E.M., submitted a statement in February 
2007 that she was on the subway with the Veteran in 1999 or 2000 
and observed the Veteran looking pale and perspiring, obviously 
in great discomfort.  When they reached the office, she recalled 
that the Veteran entered the bathroom and was there for a very 
long time.  The Veteran later explained to her that he had 
irritable bowel syndrome, which could flare up unexpectedly.  

Another co-worker submitted a letter in February 2007 to the 
effect that that he had been aware of the Veteran's irritable 
bowel syndrome since 2001, when the Veteran disclosed his 
condition to them.

In August 2007, the Veteran underwent VA examination.  He 
reported a history of intermittent loose diarrheal stools 
followed by constipation.  He had a history of bloating gas, 
distension, and crampy abdominal pain.  He reported a long 
history of irritable bowel syndrome.  The examiner noted the 
findings in the STRs and the statements from the Veteran's 
private physician in 2002 and 2005.  The examiner diagnosed 
irritable bowel syndrome but stated that the issue of whether the 
irritable bowel syndrome was related to indigestion while in 
service could not be resolved without mere speculation.  The 
examiner determined that the Veteran's service treatment records 
did not contain sufficient data to either support or refute the 
onset of irritable bowel syndrome while in service. 

Another private physician, Dr. C., submitted statements dated in 
March 2010 and June 2010 noting that the Veteran had been treated 
for the last three years by him for irritable bowel syndrome.  He 
also noted that he had seen the Veteran for problems with 
abdominal bloating and gas since 2005 and that the Veteran had 
signs and symptoms of irritable bowel syndrome, which was 
chronic.

Based on the foregoing, the Board finds that the evidence is at 
least in relative equipoise as to whether the Veteran's current 
gastrointestinal problems were incurred in active service.  
Resolving reasonable doubt in his favor, the Board finds that the 
evidence demonstrates that the Veteran's gastrointestinal 
disability was incurred during active service.  

The Board bases its finding primarily upon the in-service 
treatment for intestinal problems, post-service diagnoses of 
irritable bowel syndrome, and the Veteran's competent and 
credible complaints of the same symptomatology since service.   

Although the medical evidence does not establish continuity in 
symptoms, the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
abdominal pain and other experienced symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that, in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's abdominal distress is found to 
be capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible in light of the service treatment records and post-
service medical diagnosis of irritable bowel syndrome.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence of record, the Board will resolve 
reasonable doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, 1 Vet. 
App. at 53 (1990).




ORDER

Service connection for irritable bowel syndrome is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


